COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

  TEXAS DEPARTMENT OF MOTOR                       §
  VEHICLES,                                                       No. 08-18-00165-CV
                                                  §
           Appellant,                                               Appeal from the
                                                  §
  v.                                                              243rd District Court
                                                  §
                                                                of El Paso County, Texas
  GERALDINE BUSTILLOS,                            §
                                                                 (TC# 2018DCV1204)
           Appellee.                              §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the trial

court’s order denying Appellant’s plea to the jurisdiction. We therefore reverse the trial court’s

order denying Appellant’s plea to the jurisdiction and render judgment dismissing Appellee’s

retaliation claim under chapter 451 of the Texas Labor Code.

       We further order that Appellant recover from Appellee the appellate costs incurred by

Appellant, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF JANUARY, 2021.



                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, J., and McClure, C.J. (Senior Judge)
Rodriguez, C.J., concurring
McClure, C.J. (Senior Judge), sitting by assignment